                            IN THE UNITED STATES DISTRICT COURT

                                   FOR THE DISTRICT OF OREGON



JESSIE E. R., 1

                  Plaintiff,                                                         Civ. No. 1:17-cv-01918-AA

         v.                                                                          OPINION & ORDER

COMMISSIONER OF
SOCIAL SECURITY,

                  Defendant.

AIKEN, District Judge:

         Plaintiff Jessie Emily R. seeks judicial review of the final decision of the Commissioner of

Social Security ("Commissioner").               For the reasons set forth below, the decision of the

Commissioner is REVERSED and REMANDED for further proceedings.

                                                BACKGROUND

         Plaintiff filed a Title XVI application for supplemental security income ("SSI") on March

7, 2014, alleging lifelong disability beginning May 31, 1988, her date of birth. Tr. 15. The

application was denied initially and on reconsideration and a hearing was held by video

conference at Plaintiffs request on February 24, 2017. Id. On April 4, 2017, the ALJ issued a

decision finding Plaintiff not disabled. Tr. 25. The Appeals Council denied review, making the

ALJ's decision the final decision of the Commissioner. Tr. 1. This appeal followed.




'In the interest of privacy, this opinion uses only first name and the initial of the last name of the non-governmental
party or parties in this case. Where applicable, this opinion uses the same designation for a non-governmental
party's immediate family member.


Page I - OPINION & ORDER
                                     DISABILITY ANALYSIS

       A claimant is disabled if he or she is unable to "engage in any substantial gainful activity

by reason of any medically determinable physical or mental impahment which ... has lasted or

can be expected to last for a continuous period of not less than 12 months[.]" 42 U.S.C.

§ 423(d)(l )(A). "Social Security Regulations set out a five-step sequential process for dete1mining

whether an applicant is disabled within the meaning of the Social Security Act." Keyser v. Comm 'r,

648 F.3d 721, 724 (9th Cir. 2011).

      The five-steps are: (I) Is the claimant presently working in a substantially gainful
      activity? (2) Is the claimant's impairment severe? (3) Does the impahment meet or
      equal one of a list of specific impairments described in the regulations? (4) Is the
      claimant able to perfo1m any work that he or she has done in the past? and (5) Are
      there significant numbers of jobs in the national economy that the claimant can
      perfo1m?

Id. at 724-25; see also Bustamante v. Massanari, 262 F.3d 949,954 (9th Cir. 2001).

       The claimant bears the burden of proof at steps one through four. Bustamante, 262 F.3d at

953. The Commissioner bears the burden of proof at step five. Id. at 953-54. At step five, the

Commissioner must show that the claimant can perfo1m other work that exists in significant

numbers in the national economy, "taking into consideration the claimant's residual functional

capacity, age, education, and work experience." Tackett v. Apfel, 180 F.3d 1094, 1100 (9th Cir.

1999). If the Commissioner fails to meet this burden, the claimant is disabled. 20 C.F.R.

§§ 404.1520(a)(4)(v); 416.920(a)(4)(v). If, however, the Commissioner proves that the claimant

is able to perform other work existing in significant numbers in the national economy, the claimant

is not disabled. Bustamante, 262 F.3d at 953-54.

                                     THE ALJ'S FINDINGS

       The ALJ performed the sequential analysis. At step one, the ALJ found Plaintiff had not

engaged in substantial gainful activity since the application date, March 7, 2014. Tr. 17. The ALJ



Page 2 - OPINION & ORDER
dete1mined Plaintiff had the following severe impahments: epilepsy and borderline intellectual

functioning. Id    The ALJ determined Plaintiffs impahments did not meet or equal a listed

impairment. Tr. 17-19.

       The ALJ dete1mined Plaintiff had the RFC to perform a full range of work at all exertional

levels but with the following non-exertional limitations: she can have no exposure to workplace

hazards, such as unprotected heights and exposed moving machinery; and she can perform simple,

routine tasks requiring a reasoning level of 1 or 2. Tr. 19.

       The ALJ noted Plaintiff was 25 years old on her application date and has at least a high

school education and is able to communicate in English. Tr. 23. The ALJ found Plaintiff had no

past relevant work. Id. Based on her RFC, the ALJ dete1mined Plaintiff was able to perfo1m work

as a scrap sorter, box maker, and bagger. Tr. 24. As a consequence, the ALJ dete1mined Plaintiff

was not disabled. Tr. 24-25.

                                   STANDARD OF REVIEW

       The district comi must affom the Commissioner's decision if the decision is based on

proper legal standards and the legal findings are supported by substantial evidence in the record.

42 U.S.C. § 405(g); Batson v. Comm 'r, 359 F.3d 1190, 1193 (9th Cir. 2004). Substantial

evidence "means such relevant evidence as a reasonable mind might accept as adequate to

support a conclusion." Richardson v. Perales, 402 U.S. 389,401 (1971) (citation and internal

quotation marks omitted). In reviewing the Commissioner's alleged e1Tors, this Comi must

weigh "both the evidence that supports and detracts from the [Commissioner's] conclusion."

1vfartinez v. Heckler, 807 F .2d 771, 772 (9th Cir. 1986). Variable interpretations of the evidence

are insignificant if the Commissioner's interpretation is rational. Burch v. Barnhart, 400 F.3d

676, 679 (9th Cir. 2005).




Page 3 - OPINION & ORDER
       When the evidence before the ALJ is subject to more than one rational interpretation,

courts must defer to the ALJ's conclusion. Batson, 359 F.3d at 1198 (citing Andrews v. Shala/a,

53 F.3d 1035, 1041 (9th Cir. 1995)). A reviewing comi, however, cannot affirm the

Commissioner's decision on a ground that the agency did not invoke in making its decision.

Stout v. Comm 'r, 454 F.3d 1050, 1054 (9th Cir. 2006). Finally, a court may not reverse an ALJ's

decision on account of an e1mr that is harmless. Id. at 1055-56. "[T]he burden of showing that

an error is harmful normally falls upon the paiiy attacking the agency's determination." Shinseki

v. Sanders, 556 U.S. 396, 409 (2009).

                                          DISCUSSION

       Plaintiff alleges the ALJ erred by (1) failing to fully and fairly develop the record; (2)

failing to provide clear and convincing reasons for rejecting Plaintiffs subjective symptom

testimony; (3) improperly rejecting the opinion of Plaintiffs treating therapist; and (4) improperly

rejecting lay witness testimony.

       I.      Duty to Develop the Record

       Plaintiff asserts that the record in this case is inadequate to determine the nature and

severity of Plaintiffs mental limitations. The ALJ in a social security case has an independent

"duty to fully and fairly develop the record and to assure that the claimant's interests are

considered." Smolen v. Chafer, 80 F.3d 1273, 1288 (9th Cir. 1996). This duty extends to the

represented as well as to the umepresented claimant. Id. Ambiguous evidence, or the ALJ' s own

finding that the record is inadequate to allow for proper evaluation of the evidence, triggers the

ALJ's duty to "conduct an appropriate inquiry." Id.; Armstrong v. Comm'r, 160 F.3d 587,590

(9th Cir. 1998). The ALJ may discharge this duty in several ways, including subpoenaing the

claimant's physicians; submitting questions to the claimant's physicians; continuing the hearing;




Page 4 - OPINION & ORDER
or keeping the record open after the hearing to allow supplementation of the record. Smolen, 80

F.3d at 1288.

           In this case, Plaintiff argues that there are assessments and evidence in the record consistent

with a diagnosis of autism spectrum disorder and that the ALJ should have left the record open for

further testing and evaluation.

           As previously noted, the ALJ found that Plaintiff's epilepsy and borderline intellectual

functioning constituted severe impairments at Step Two of the sequential analysis. Tr. 17. The

ALJ also noted that Plaintiff had been assessed with depression and anxiety, but that the assessment

had not been made by an acceptable medical source and that there was no indication of a diagnosis

from such a source. Id. The ALJ does not mention autism spectrum disorder in the Step Two

discussion, although Plaintiff points to several instances in the record where treatment providers

discuss the possibility of an autism diagnosis.

           On January 5, 2015, Plaintiff was refened to Klamath Basin Behavioral Health where she

was assessed by Darlene Breazeal, LMFT, MS, QMHP. Tr. 369. This was the first time Plaintiff

had ever sought out mental health treatment. Id Ms. Breazeal noted: "My clinical impression is

that while [Plaintiff! does have some ADHD components, she meets more criteria for autism, but

this is a dx that will need fu1iher assessment by a psychiatric LMP. Until she can be fu1iher

assessed, I will assign a conservative dx of ADHD." Id. Plaintiff indicated her desire to be in

therapy and to meet with a psychiatrist to see if she met the criteria for autism. Id Ms. Breazeal

included autism spectrum disorder as a "rule-out" diagnosis for Plaintiff. 2 Tr. 370.




2
    "A 'rule-out' diagnosis is by no means a diagnosis. In the medical context, a 'rule-out' diagnosis means there is
evidence that the criteria for a diagnosis may be met, but more information is needed in order to rule it out." Karie
K. v. Comm 'r, Case No. 6:17-cv-01024-AA, 2018 WL 3613993, at *4 {D. Or. July 27, 2018) (emphasis in original)
( quotation marks and citation omitted).


Page 5 - OPINION & ORDER
        Plaintiff was treated by several different providers at Klamath Basin Behavioral Health,

including Stacy Sherwood, NP, PMHNP, QMHP. Tr. 390 (August 13, 2015), 395 (October 5,

2015), 402 (November 5, 2015), 410 (February 4, 2016). On March 30, 2016, Plaintiff was treated

by Elaine Dinwiddie MA, QMHP. Tr. 413. During that assessment, Ms. Dinwiddie included

autism spectrum disorder among Plaintiffs list of "Clinical Disorder and Other Conditions that

May Be a Focus of Clinical Attention." Tr. 414. The form fields for the diagnosing provider and

the date of diagnosis were left blank. Tr. 416. There is no indication of a formal diagnosis by an

acceptable medical source. Autism spectrum disorder thereafter began to appear in Plaintiffs list

of diagnoses at Klamath Basin Behavioral Health. See, e.g., Tr. 416 (March 30, 3016, treatment

note by Ms. Dinwiddie), 418 (April 6, 2016 treatment note by Anna Budden CADC, LPC, MA,

NCC, QMHP), 420 (April 21, 2016, treatment note by Ms. Budden), 422 (April 26, 2016, treatment

note by Ms. Dinwiddie). On April 29, 2016, Plaintiff was once again treated by Ms. Sherwood,

who similarly included autism spectrum disorder among Plaintiffs current diagnoses.3 Tr. 424.

        Plaintiff was referred to Michael R. Villanueva, Psy. D., for a consultative examination on

August 26, 2014, as pmi of the disability application process. Tr. 344-47. Dr. Villanueva assessed

Plaintiff with a borderline intellect and a history of seizure disorder, but concluded that "it does

not appear that she has a significant intellectual disability." Tr. 346-47. Dr. Villanueva noted that

Plaintiff pmticipated in special education programs and rep011ed specific learning difficulties, but

Dr. Villanueva's evaluation did not include an assessment for learning disabilities. Tr. 346. Dr.

Villanueva' s assessment, which predates Plaintiffs treatment at Klamath Basin Behavioral Health,

does not mention autism spectrnm disorder and it does not appear that Dr. Villanueva assessed




3 The pm1ies agree that, although Ms. Sherwood would now qualify as an acceptable medical source, she was

considered an "other" medical source under the then-operative regulations and must be h·eated as such for purposes
of this challenge.


Page 6 -OPINION & ORDER
Plaintiff for autism. See Tr. 344 ("The specific points to be covered in this examination include:

learning disability, depression, ADHS, seizure disorder.        I was asked to ask the claimant

specifically regarding the history of seizure disorder.").

       The only diagnosis of autism spectrum disorder was made by the treatment providers at

Klamath Basin Behavioral Health, none of whom qualified as an acceptable medical source under

the regulations at the time. Plaintiff contends that this diagnosis, combined with evidence in the

record suggesting difficulty in social situations and potentially some type oflearning disorder, see

Tr. 344-46, created an inadequacy or ambiguity in the record sufficient to trigger the ALJ's duty

to further develop the record. Plaintiff argues that, had the record been further developed, it might

have revealed evidence of additional limitations to Plaintiffs RFC.

       The Court agrees.      There is certainly evidence suggesting that Plaintiff experienced

difficulty with social functioning, which her treatment providers consistently attributed at least in

part to autism spectrum disorder. The only consultative examination by an acceptable medical

source predated those treatment records and did not mention or discuss autism as a possible

limitation. Given the consistency with which Plaintiffs mental health providers included a

diagnosis of autism spectrum disorder, the Court concludes that the ALJ's duty to conduct an

appropriate inquiry was triggered. Had the record been fu1iher developed, it might have revealed

evidence of additional limitations to Plaintiffs RFC. Accordingly, the Court cannot conclude that

the error was hannless.

       II.     Subjective Symptom Testimony

       Plaintiff asserts that the ALJ e11'ed by discounting her subjective symptom testimony. To

dete1mine whether a claimant's testimony is credible, an ALJ must perform a two-stage analysis.

20 C.F.R. § 416.929. The first stage is a threshold test in which the claimant must produce




Page 7 - OPINION & ORDER
objective medical evidence of an underlying impairment that could reasonably be expected to

produce the symptoms alleged. Jllfolina v. Astrue, 674 F.3d 1104, 1112 (9th Cir. 2012). At the

second stage of the credibility analysis, absent evidence of malingering, the ALJ must provide

clear and convincing reasons for discrediting the claimant's testimony regarding the severity of

symptoms. Carmickle v. Comm'r, 533 F.3d 1155, 1160 (9th Cir. 2008).

       The ALJ must make findings that are sufficiently specific to permit the reviewing court to

conclude that the ALJ did not arbitrarily discredit the claimant's testimony. Ghanim v. Colvin,

763 F.3d 1154, 1163 (9th Cir. 2014). An ALJ may use "ordinary techniques of credibility

evaluation" in assessing a claimant's credibility, such as prior inconsistent statements concerning

the symptoms, testimony that appears less than candid, or a claimant's daily activities. Id.

       In this case, Plaintiff testified that she did not believe she would be able to sustain a n01mal

work week because she would have trouble dealing with demands from supervisors and the public.

Tr. 49. Plaintiff also testified that her ADHD caused her to be forgetful or have difficulty focusing,

even when taking her medication.        Tr. 51-52.   Plaintiff has trouble communicating clearly,

although this issue has improved with treatment. Tr. 52. Plaintiff experiences panic in stressful

situations, especially when dealing with unfamiliar people. Tr. 53-54. Plaintiff testified that when

she felt panicked or stressed, she would "shut down" and be unable to move or think, although this

has also improved with treatment. Tr. 54. Plaintiff testified that she volunteers at a gospel mission

for one hour per day, five days per week. Tr. 45. As part of her volunteer work she serves food

and "help[s] around with the tables after everyone's left." Id. Plaintiff testified that it took some

time for her to get comfortable working at the mission and she still gets nervous when the mission

is especially crowded. Tr. 46.




Page 8 - OPINION & ORDER
       The ALJ identified several reasons for discounting Plaintiffs subjective symptom

testimony. First, the ALJ identified internal inconsistencies. Tr. 20. Plaintiffs "allegations of

being nervous in new locations is inconsistent with her testimony and other statements of record

indicating that she wanted to explore new places." Id.; see also Tr. 46 ("[W]hen I'm in a new

location I get nervous. It takes a while for me to get comfo1iable to the new location."); Tr. 48

(Plaintiff testified that was waiting for disability because she wanted to "explore the world" and

that she had been "stuck in one place for so long" that she had "cabin fever."). The ALJ concluded

that such inconsistent statements "unde1mine the claimant's allegations regarding the intensity,

persistency, and limiting effects of her nervousness and ability to adapt to new places." Tr. 20.

On this record, the Comi concludes that the ALJ reasonably considered Plaintiffs inconsistent

statements.

       Additionally, the ALJ noted that Plaintiff testified that she would have difficulty doing full-

time work like her volunteer work because of "pushy people." Tr. 20, 48-49. Plaintiff testified

that she thought she might be able to do some sort of office work, however. Tr. 49. The ALJ

noted that "[s]uch statements indicate the claimant believes she is capable of working and further

suggest that the claimant's symptoms and conditions may not be as limiting as alleged." Tr. 20.

Likewise, Plaintiff told her treatment providers that she has never applied for a job because "she's

heard that it's not a good work environment at places like MacDonalds, Walmati, and Game stop."

Tr. 369. The ALJ concluded:

       While this may or may not be true, this is not a basis for disability. Moreover, on
       numerous occasions, claimant indicated she was seeking disability so she could
       move out on her own and explore the world. However, the undersigned again notes
       that financial need or a desire to explore the world is not a basis for disability.
       Overall, such statements unde1mine the claimant's allegations regarding the
       intensity, persistency, and limiting effects of her physical and mental health
       symptoms.




Page 9 - OPINION & ORDER
Tr. 21.

          Evidence of self-limitation or lack of motivation is a valid consideration when assessing a

claimant's subjective symptom testimony. Osenbrock v. Apfel, 240 F.3d 1157, 1166 (9th Cir.

2001). On this record, the Court cannot conclude that the ALJ erred in considering Plaintiffs

stated reasons for not working.

          The ALJ also considered Plaintiffs daily activities. Consideration of daily activities is

proper when they indicate activity or skills that are transferable to the workplace, or when the

activities contradict the claimant's other testimony. Orn v. Astrue, 495 F.3d 625, 639 (9th Cir.

2007). Here, the ALJ noted that Plaintiff prepared meals, did laundry, perfotmed household

chores, walked, exercised, used public transportation, attended to the shopping, cared for pets, and

socialized with others. Tr. 22. She created art, wrote, watched television, played video games,

and did volunteer work at a local mission. Id; Tr. 177-78. The ALJ reasonably concluded that

these activities undermined Plaintiffs claims about the intensity, persistency, and limiting effects

of her physical and mental symptoms. Tr. 22.

          On this record, the Comi concludes that the ALJ gave sufficient clear and convincing

reasons for discounting Plaintiffs subjective symptom testimony.

          III.   Medical Opinion Evidence

          Plaintiff argues that the ALJ ened by failing to consider the "other" medical source opinion

of Plaintiffs treating therapist, Elaine Dinwiddie. An ALJ may not reject the competent testimony

of"other" medical sources without comment. Stout, 454 F.3d at 1053. To discount "other" source

testimony, the ALJ must provide reasons that are ge1mane to each witness. lvfolina v. Astrue, 674

F.3d 1104, 1122 (9th Cir. 2012).




Page 10 -OPINION & ORDER
       In this case, Ms. Dinwiddie has been Plaintiffs treating therapist since November 2015.

Tr. 498. Ms. Dinwiddie reported that Plaintiff "finds interacting and communicating with others

difficult," and "completing complex or detailed tasks would be difficult." Id Ms. Dinwiddie

opined that "sustained attention and concentration are limited." Id. Ms. Dinwiddie affirmed that

Plaintiffs treatment involved leaming communication skills, distress tolerance, and emotional

regulation. Id. With respect to an onset date, Ms. Dinwiddie reported that Plaintiffs limitations

started in childhood. Id.

       The ALJ gave paiiial weight to Ms. Dinwiddie's opinion, noting that Ms. Dinwiddie's

conclusions conceming limitations in attention and concentration, and difficulty with complex or

detailed tasks were consistent with the record. Tr. 22. The ALJ rejected Ms. Dinwiddie's opinion

that Plaintiff would have difficulty communicating with others as inconsistent with the record and

a reiteration of Plaintiffs subjective reports. Id. "While [Plaintiff] had some communication

difficulty with her stepfather, she had good rappott with treatment providers, actively engaged in

group therapy, interacted with :friends, and sustained ongoing volunteer work at the local mission."

Id.

       The ALJ' s findings are supp01ted by substantial evidence in the record. In her Function

Repott, Plaintiff rep01ted that she will "hang out," talk, and go out for lunch with others on a

weekly basis. Tr. 178. She denied having problems getting along with :friends, family, neighbors,

or authority figures. Tr. 179; see also Tr. 456 (Plaintiff "has a good relationship with all of her

family,"). Plaintiffs treatment notes indicate that she "enjoys video night at the Library, as she

interacts w/others about video games." Tr. 451. Plaintiffrepotied that her niece was visiting and

they "are enjoying each other's company." Id. As previously noted, Plaintiff did volunteer work

and established good rappott with her treatment providers. See, e.g., Tr. 453, 456, 460. Although




Page l l - OPINION & ORDER
there is evidence of communication difficulties in the record, see e.g., Tr. 420 (Plaintiff "repmis

communication difficulties and individuals taking advantage of her,"), the ALJ's interpretation of

the evidence is rational and the Court must defer to it. Batson, 359 F.3d at 1198.

        On this record, the Court concludes that the ALJ gave a sufficient gennane reason for

assigning reduced weight to the opinion of Ms. Dinwiddie.

        IV.     Lay Witness Testimony

        Plaintiff asse1is that the ALJ erred by rejecting the lay witness testimony of Plaintiffs

sister, Cristy R. Lay witness testimony regarding a claimant's symptoms is competent evidence

that the ALJ must consider unless he "expressly determines to disregard such testimony and gives

reasons ge1mane to each witness for doing so." Lewis v. Apfel, 236 F.3d 503,511 (9th Cir. 2001).

The ALJ's reasons for rejecting a lay witness's testimony must also be "specific." Stout, 454 F.3d

at 1054 . When "the ALJ's e1Tor lies in a failure to properly discuss competent lay witness

testimony favorable to the claimant, a reviewing comi cannot consider the error harmless unless it

can confidently conclude that no reasonable ALJ, when fully crediting the testimony, could have

reached a different disability dete1mination." Id. at 1056.

        Christy R. submitted a Third Patty Function Report on June 25, 2014. Tr. 193-200. In her

repo1i, Christy R. stated that Plaintiff is child-like and has trouble with understanding and

following directions, as well as trouble with cognition. Tr. 193. Plaintiff needs to be reminded to

brush her teeth and clean her ears and, if she is taking a new medication, she needs reminders to

take it. Tr. 195. Christy R. reported that Plaintiff has had her condition "all her life." Tr. 194.

Clu·isty R. repmied that Plaintiff has difficulty expressing herself, is forgetful, and has trouble with

concentration and complex instructions. Tr. 198. Plaintiff does not handle stress very well and




Page 12 - OPINION & ORDER
shows signs ofam:iety. Tr. 199. Tluoughout the report, Cluisty R gave a detailed description of

Plaintiffs daily and weekly routine.

        The ALJ gave Christy R.'s report "little weight." Tr. 20. "Although she has known the

claimant since birth, she no longer lived near the claimant and only saw the claimant during the

holidays. As such, her repo1is are necessarily based primarily on the reports of others rather than

her own personal knowledge." Id. In addition, the ALJ noted that Christy R.'s description of

Plaintiffs limitations and activities "is not indicative of an inability to sustain work activity.'' Id

       Plaintiff objects to the ALJ's characterization of Christy R's interactions with Plaintiff.

Christy R. reported that she lives in Springfield and Plaintiff lives in Klamath Falls, but that they

"spend as much time as possible together" during visits and that when they are together they go to

the Saturday market, art shows, garage sales, and festivals together. Tr. 193. Christy R. noted that

she will "visit [Plaintiff on] holiday & etc." Id. Although this is suggestive of more direct

interaction than seeing one another only during holidays, the ALJ's conclusion that Christy R. sees

Plaintiff infrequently is generally supported by Christy R's statement. The fact that Christy R

speaks to Plaintiff daily via Skype or by telephone, Tr. 197, does not undercut the ALJ's reasonable

conclusion that her detailed account of Plaintiffs daily activities is derived from second-hand

infmmation. On this record, the Court concludes the ALJ gave a sufficiently ge1mane reason to

reject the Third-Paiiy Function Report of Christy R.

       V.      Remand

       In this case, the CoUli has dete1mined that the ALJ's opinion contains non-harmless errors

and so must determine whether remand should be for fU1iher proceedings or for award of benefits.

The decision whether to remand for fU1iher proceedings or for the immediate payment of benefits

lies within the discretion of the comi. Triechler v. Comm 'r, 775 F.3d 1090, 1101-02 (9th Cir.




Page 13 - OPINION & ORDER
2014). A remand for award of benefits is generally appropriate when: (1) the ALJ failed to provide

legally sufficient reasons for rejecting evidence; (2) the record has been fully developed, there are

no outstanding issues that must be resolved, and further administrative proceedings would not be

useful; and (3) after crediting the relevant evidence, "the record, taken as a whole, leaves not the

slightest uncetiainty" concerning disability. Id. at 1100-01 (internal quotation marks and citations

omitted); see also Dominguez v. Colvin, 808 F.3d 403, 407-08 (9th Cir. 2015) (summarizing the

standard for determining the proper remedy). The second and third prongs of the test often merge

into a single question: Whether the ALJ would have to award benefits if the case were remanded

for further proceedings. Harman v. Apfel, 211 F.3d 1172, 1178 n.7 (9th Cir. 2000).

       In this case, the ALJ erred by failing to address the inadequacy of the record with respect

to a possible diagnosis of autism spectrum disorder. As this is a situation in which the record is

not fully developed, the proper remedy is remand for further proceedings. On remand, the ALJ

shall provide an adequate consultative examination to thoroughly assess Plaintiffs mental

impairments, including a possible diagnosis of autism spectrum disorder.

                                         CONCLUSION

       Pursuant to sentence four of 42 U.S.C. § 405(g), the decision of the Commissioner is

REVERSED and REMANDED for futiher proceedings consistent with this Opinion and Order.

       DATED this        L/.fv\     day of September, 2019.




                                              ANN AIKEN
                                              United States District Judge




Page 14 - OPINION & ORDER
